SANBORN, Circuit Judge
(dissenting). Within six months after the alleged death of Hillmon, John H. Brown, “who was with Hillmon wlnm the person, whoever he was, whose body was claimed to be that of Hillmon, was killed, made an affidavit that this body was not Hillmon's; that it was the corpse of another man, whom Hillmon had killed; that Hillmon was still living; and that this cadaver was produced to enable the plaintiff below lo collect the $25,000 insurance on Hillmon's life pursuant to a conspiracy which Baldwin, Hillmon, and Brown had formed to accomplish that end. On the trial of this action the plaintiff offered tills affidavit in evidence, and it was received without objection. l8he also offered in evidence Brown’s deposition, taken at a later date than the affidavit, in which he testified that Hillmon was dead, and that it was his corpse, and not that of another person, which was produced by him and Baldwin in March, 1879. At the close of the trial, counsel for the defendant requested the court to charge the jury that Brown’s affidavit might “be considered, in connection with the deposition of John H. Brown, as evidence of the facts therein stated under oath, against the plaintiff, with like effect as the deposition of John H. Brown; and may also he considered as affecting the credibility of said Brown as a witness.” To this request the court responded in its charge in these words: “The oral declarations of said Brown not under oath, and the statement signed and sworn to by him, are not affirmative evidence of the truth of any matter therein contained or meniioned, and they should not be considered by you except as affecting the credibility of the evidence of the said Brown in his deposition,” and refused to grant the request. The defendant excepted to the refusal, but did not except to the charge. A perusal of this brief statement of the record upon this subject will not, it seems to me, raise a doubt in the mind of any reader that the question presented by the request, that ruled by the charge, and that decided by the refusal to grant the request was the single question whether or not: the affidavit of Brown was any evidence of the facts it recited. This, it seems to me, was the only question intended to be raised by the request, was the question which the charge clearly show's that "the court understood was presented, and was the only question ruled either by the refusal of the request or by the terms of the charge upon this subject. If this view is correct, the exception to the refusal to grant the request fairly presents the ruling upon this issue. The argument that the question whether or not the affidavit wras evidence of the facts it recited was not presented because the re*844.quest asserted that the affidavit was evidence with like effect as the deposition seems to me to be too technical and critical. The meaning of the words “with like effect” in this request was that the affidavit .was evidence of the facts which it recited, subject to the right of the jury to question, believe, or disbelieve its statements in the same way •that the deposition was evidence of the facts it related subject to the same right,of the jury, and not that the jury must believe the affidavit just as much as they should believe the deposition. The court below had this understanding of the issue which this request presented. It clearly understood that it was an invitation to charge that the affidavit was evidence not only of the lack of credibility of Brown, but •also of the facts which it recited, and when it came to rule upon the issue it refused the request, and directly contradicted the declaration that the affidavit was evidence of the facts it related, while it conceded that it might be considered upon the question of the credibility :of the witness. The request and the charge seem to me to fairly present one, and only one, question, which was clearly understood and .directly ruled by the court both in its charge and in its refusal to ■grant the request, — the question whether or not the affidavit was evi-. dence of the facts it recited. In the light of the charge, which contradicted the terms of the request, the refusal of the request ruled this question as directly as the charge itself, and for that reason the ‘.exception to the refusal fairly challenged the error, and entitled the ..defendant to a review of the ruling.
When we turn to a consideration of the correctness of the ruling itself, no issue is presented for argument or consideration. Forms .and rules are prescribed by statutes and decisions for the taking and .production of testimony which give to the opposing party the opportunity and right of cross-examination and the security of an oath. .But this opportunity, this right, and this security may be waived by stipulation for, consent to, or silent acquiescence in the introduction of testimony, and when this is done the statement admitted becomes -as competent evidence of the facts it details, as though every formality had been complied with. Much more does the offer and introduction of such evidence have this effect, for he who introduces testimony is ordinarily in some sense sponsor for its character. The plaintiff introduced this affidavit in evidence, and the defendant consented to its ;admission. The plaintiff was thereby estopped from claiming that it was not evidence of the facts it recited, because the defendant relied, and had the right to rely, upon it for that purpose, and because the plaintiff, having introduced it, was not permitted to take the inconsistent position that it was not competent evidence of the facts it related. Walton v. Railroad Co., 56 Fed. 1006, 1008, 6 C. C. A. 223, 225,12 U. S. App. 511, 513; National Loan & Investment Co. v. Rock-land Co., 94- Fed. 335, 337, 36 C. ,C. A. 370, 372. The affidavit was persuasive telling evidence upon the crucial questions in the case, upon the identity of, the corpse, and upon the conspiracy to defraud the defendant, and yet the company was deprived of its benefit by this .ruling of the court: This error is so plain and glaring, and it necessarily deprived the defendant of such important testimony, that, in jny opinion,, it ought not to be disregarded.
*8452. Sufficient evidence of a conspiracy between Baldwin, Hillmon, and Brown to obtain the insurance upon the life of Hillmon, and to produce the' body of some other person, and collect the insurance, was produced at the trial to induce the court to submit this evidence to the jury upon the question whether or not the body produced by Brown and Baldwin was that of Hillmon. In this state of the case the testimony of Phillips that Baldwin inquired of him about insurance, how long it would take a dead body to decompose, and said that it would be a good scheme to get insurance, and go down south and get the body <M a greaser, and collect it; the testimony of Blythe, a lawyer, that Baldwin told him that a friend of his wanted to get insurance, and inquired of him what companies were good; the testimony of Crew that in February or March, 1879, Baldwin said that his indebtedness to the bank had arisen because he had furnished money to pay the premium on Hillmon’s insurance, and that he expected to have f10,000 of the insurance money; and the testimony of Carr that about March 10, 1879, Baldwin told him that he and Hillmon had a scheme under “brogue,” and that, if it worked out right, he was all right, — were offered in evidence. Several of these conversations were had after the insurance on Hillmon’s life had been secured, and before the killing on March 17,1879. They were had while Baldwin was engaged in carrying on and working out the conspiracy. All this testimony was rejected by the court. In my opinion, this testimony detailed verbal acts and declarations of Baldwin, one of the conspirators, while they were engaged in executing the conspiracy, and upon that ground it was competent evidence essential to the maintenance of the case of the defendant. Drake v. Stewart, 76 Fed. 140, 22 C. C. A. 104, 40 U. S. App. 173; Smith v. Society, 123 N. Y. 85, 25 N. E. 197, 9 L. R. A. 616; Insurance Co. v. Hillmon, 145 U. S. 285, 296, 298, 12 Sup. Ct. 909, 36 L. Ed. 706. The contention that this testimony constituted no evidence against the plaintiff because she was not alleged to be a party to the conspiracy does not seem to me to be sound. There was sufficient evidence of a conspiracy to obtain this policy to defraud the company to warrant the court in submitting this testimony to the jury. If the conspiracy was formed, and the policy was obtained by John W. Hillmon, one of the conspirators, in pursuance of a plan that he formed to defraud the company, any assignee or beneficiary of the policy necessarily took it subject to its original defect, and any evidence competent to show that it was originally obtained by fraud must be competent against any one who holds it, for the policy still has that defect in the hands of the assignee or beneficiary. Insurance Co. v. Minch, 53 N. Y. 144; Carpenter v. Insurance Co., 1 Story, 57, Fed. Cas. No. 2,428; Burruss v. Association (Va.) 32 S. E. 49; 1 Bid. Ins. 448, 449. For these reasons the judgment below should, in my opinion, be reversed, and the case should be remanded to the court below for another trial.